Case 1:17-cv-04275-RPK-RML Document 274-21 Filed 07/01/20 Page 1 of 1 PageID #: 7984

                             Allstate Insurance Co., et al v. Avetisyan, et al.
                                  Exhibit 18 - RICO Claims for Relief

    Claim for Relief                     Defendants                                   Enterprise
Thirteen               Matlyuk                                             Almatcare Medical Supply
Twenty-One             Avetisyan                                           AVA Custom Supply
Twenty-Nine            Miller                                              Daily Medical
Fifty-Seven            IG&NAT Services                                     Med Equipments Service




                                                   1 of 1                                         Exhibit 18
